Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments 

Claim objections
	The objection to claim 10 has been overcome by claim amendment. The objection of claim 10 in the office action mailed Jan. 25, 2022 is withdrawn.

Claim Rejections 112(a)
The deletion of the trademark/ trade name “Suboxone®” from claim 8 has overcome rejection (A) from the office action mailed Jan. 25, 2022. Thus, rejection (A) is withdrawn.
The deletion of the terms “applicable” and “weak opioid analgesics” from claim 12 have overcome rejections (B) and (C) from the office action mailed Jan. 25, 2022. Thus, rejections (B) and (C) are both withdrawn.

Allowable Subject Matter
Claims 1- 20 are allowed.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The closest prior art is SCHTEINGART, WO 2008/057608 A2 (‘608), on IDS. ‘608 discloses a method of treating or preventing a kappa opioid receptor-associated disease or condition in a mammal; the method includes administering to the mammal a composition comprising an effective amount of a synthetic peptide amide according to formula I sufficient to treat or prevent the kappa opioid receptor-associated disease or condition; and Compound (2): D-Phe-D-Phe-D-Leu-D-Lys-[ w(4-aminopiperidine-4-carboxylic acid)]-OH (SEQ ID NO: 2):

    PNG
    media_image1.png
    109
    214
    media_image1.png
    Greyscale
is disclosed. ([0086]; [0200]).  However, ‘608 does not teach, fairly suggest, or allow any of the N-terminal modifications of the present invention of claim 1, including glycine.
	Thus, the invention of claim 1; as well as, depending claims 2- 20 are patentable subject matter which is both novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658